PER CURIAM.
This application is wholly informal. It should properly be made by petition, though we do not say that affidavits would not suffice if they contained all the necessary allegations entitling the applicant to the appointment of commissioners. The papers do not show that the Brooklyn City Railroad Company is a corporation, much less that it is a railroad corporation, incorporated under the laws of this state. If it is not such a corporation, it is not entitled to receive such a franchise. The. a are various other requirements by statute, with which the applicant must comply before it is entitled to maintain this application. The petition should be modeled somewhat after the form of that prescribed in condemnation proceedings. Application denied, with $10 costs and disbursements, with leave to renew.